           Case 2:21-cv-00283-WBS-DB Document 8 Filed 03/17/21 Page 1 of 2


 1   Richard Tabura (SBN CA 298677)
 2   GREENBERG TRAURIG, LLP
     1840 Century Park East, Suite 1900
 3   Los Angeles, California 90067-2121
 4   Telephone: 310.586.7700
     Facsimile: 310.586.7800
 5   taburar@gtlaw.com
 6   Attorneys for Defendant Medtronic, Inc.
 7
 8                          UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10
11
12   KAREN ROCHA-WEST,                         )   CASE NO. 2:21-CV-00283-WBS-DB
                                               )
13         Plaintiff,                          )   ORDER GRANTING SECOND JOINT
                                               )   STIPULATION TO EXTEND TIME
14   v.                                        )   TO RESPOND TO COMPLAINT
                                               )   PURSUANT TO EASTERN DISTRICT
15   MEDTRONIC, INC.,                          )   LOCAL RULE 144(a)
                                               )
16         Defendant.                          )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )

20
21
22
23
24
25
26
27
28
30                           ORDER GRANTING SECOND JOINT STIPULATION
                             TO EXTEND TIME TO RESPOND TO COMPLAINT
31
           Case 2:21-cv-00283-WBS-DB Document 8 Filed 03/17/21 Page 2 of 2


 1         Based on the Second Joint Stipulation to Extend Time to Respond to Compliant
 2   Pursuant to Eastern District Local Rule 144(a), and GOOD CAUSE HAVING BEEN
 3   SHOWN, IT IS HEREBY ORDERED THAT:
 4         Defendant Medtronic, Inc.’s time to respond to Plaintiff Karen Rocha-West’s
 5   Complaint shall be continued from March 19, 2021 to April 2, 2021.
 6         IT IS SO ORDERED.
 7
 8   Dated: March 16, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             1
                       [PROPOSED] ORDER GRANTING SECOND JOINT STIPULATION
                             TO EXTEND TIME TO RESPOND TO COMPLAINT
30
31
